IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41929

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 687
                                                )
       Plaintiff-Respondent,                    )     Filed: August 21, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
BRIAN DAVID MICHAELSON,                         )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. George A. Southworth, District Judge.

       Judgment of conviction and concurrent unified sentences of five years with three
       years determinate for eluding a police officer; and seven years with four years
       determinate for possession of a controlled substance, affirmed; order denying
       I.C.R. 35 motion for reduction of sentences, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                    Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                and MELANSON, Judge

PER CURIAM
       Brian David Michaelson was convicted of eluding a police officer, Idaho Code § 49-
1404(2), and possession of a controlled substance, I.C. § 37-2732(c)(1). The district court
sentenced Michaelson to concurrent unified sentences of five years with three years determinate
for eluding and seven years with four years determinate for possession of a controlled substance.
Michaelson filed an Idaho Criminal Rule 35 motion, which the district court denied. Michaelson
appeals.




                                               1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Michaelson’s Rule 35
motion. A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, including any new information submitted with Michaelson’s Rule 35 motion, we
conclude no abuse of discretion has been shown.            Therefore, Michaelson’s judgment of
conviction and sentences, and the district court’s order denying Michaelson’s Rule 35 motion,
are affirmed.




                                                     2